Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2016

                                     No. 04-16-00710-CV

                    IN THE INTEREST OF J.K.L., J.A.L., AND J.C.L.,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00056
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The reporter’s record was due on November 7, 2016, but has not been filed. We therefore
ORDER the court reporter responsible for preparing the reporter’s record to file the reporter’s
record on or before November 21, 2016. NO EXTENSIONS WILL BE GRANTED.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court